DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 4-15 and 17-23 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 1 states: “A system, comprising: a rotary engine comprising a ducted fuel injector, the ducted fuel injector comprising a fuel injection passage and a dilute gas passage fluidly coupled to one another downstream and outside of the ducted fuel injector relative to a direction of injection.”.

Claim 10 states: “An engine system, comprising: a combustion chamber of a Wankel engine comprising a ducted fuel injector, wherein the ducted fuel injector comprises a dilute gas passage configured to flow dilute gases into a duct from a dilute gas source directly to a location of the duct downstream of an injection of the ducted fuel injector, wherein the duct is arranged outside of a fuel injector portion of the ducted fuel injector, further comprising a valve configured to adjust a dilute gas flow between the combustion chamber and the dilute gas source, and wherein the ducted fuel injector is positioned to directly inject into the duct; and a controller comprising computer-readable instructions stored on non-transitory memory thereof that when executed enable the controller to: adjust a position of the valve to flow dilute gases from the dilute gas source to the dilute gas passage in response to an intake valve being closed and a combustion process not yet started; and Page 3 of 11Application No. 16/989,397 Application Filing Date: August 10, 2020 Docket No. 84269060adjust the position of the valve to flow dilute gases from the combustion chamber to the dilute gas source in response to the combustion process being complete.”.

Claim 17 states: “A rotary engine, comprising: a fuel injector of a combustion chamber comprising a duct, wherein the duct comprises a dilute gas passage fluidly coupled to a fuel injection passage at a portion of the duct downstream and outside of the fuel injector relative to a direction of a fuel injection, wherein the dilute gas passage and the fuel injection passage are fluidly coupled to separate portions of the combustion chamber during some positions of a rotor of the combustion chamber.”.

Galonska (U.S. Patent 3867910; Fig. 4) is considered the closest prior art.  Galonska discloses a rotary engine (Fig. 4, note rotary piston 34) comprising a plurality of fuel injectors (items 7) mounted in ducts (7a), wherein the ducted fuel injectors (7) are configured to direct fuel into a common duct (37).  The common duct 37 is configured to receive dilute gas (exhaust gases) from an expansion phase of the rotary piston engine, said dilute gas admitted to common duct 37 by a valve assembly (40/41) located upstream of the injectors.  Therefore, Galonska failes to explicitly teach or suggest a ducted fuel injector comprising a fuel injection passage AND a dilute gas passage fluidly coupled to on another downstream and outside of the ducted fuel injector relative to the direction of injection, as-claimed and in view of applicants persuasive arguments filed 06/30/2022 (See pages 7-10).  Claims 4-9, 11-15 and 18-23 are dependent on Claims 1, 10, or 17 and are allowable for at least the reasons presented above with respect to the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Telework: M-F, 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pat Wongwian can be reached on 5712705426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747